Citation Nr: 1701993	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unemployable due to his service-connected disabilities.  The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD) rated at 70 percent, bilateral hearing loss rated at 30 percent and bilateral tinnitus rated at 10 percent.  His combined service-connected disability rating is 80 percent.  The Veteran reported at his hearing that he only completed school up to seventh grade, that he has not obtained a GED, and that his only work experience was commercial fishing.  

The Veteran has been denied TDIU on the basis that his unemployability is due to nonservice-connected disability.  The Veteran's most serious nonservice-connected disability is a liver disorder.  On his December 2012 substantive appeal the Veteran asserted that his drinking and eventual liver problems were caused by his PTSD.  At the September 2016 hearing the Veteran again indicated his belief that his liver disorder was ultimately caused by his self-medicating with alcohol to treat his service-connected PTSD.  

Although service connection is precluded for primary alcohol abuse and for secondary disabilities resulting from primary alcohol abuse, service connection is appropriate if alcoholism is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

The claim for service connection for a liver disorder due to alcoholism secondary to the service-connected PTSD is inextricably intertwined with the Veteran's current claim for TDIU.  Consequently, the Veteran's TDIU claim must be remanded so that a VA medical opinion may be obtained regarding the etiology of the Veteran's liver disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's alcoholism.  The claims folder must be reviewed by the examiner in conjunction with the examination.  

The VA examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's alcohol dependence was caused or aggravated (i.e., increased in severity beyond natural progression) by his service-connected PTSD.  

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and provided an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




